        Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
JOSE FIGUEROA,                                                        Case # 18 cv 1152 (JGK)

                          Plaintiff,

        - against -

124 MACDOUGAL STREET ASSOCIATES, LLC,
MECHAEL AYALEW, and MESOB INC.,

                           Defendants.
------------------------------------------------------------------X



                              MEMORANDUM OF LAW
                 BY DEFENDANTS MECHAEL AYALEW AND MESOB INC.
                        IN SUPPORT OF MOTION TO COMPEL




Law Offices of Jared M. Lefkowitz
1001 Avenue of the Americas, 11th Floor
New York, NY 10018
(212) 682-1440
JML@JMLefkowitzLaw.com
Attorney for Defendants
MECHAEL AYALEW and MESOB INC.
       Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 2 of 7



       Defendants Mechael Ayalew and Mesob Inc. respectfully submit this memorandum detailing

the circumstances of their motion to compel discovery.



                                  PRELIMINARY STATEMENT

       These defendants own and operate a small Ethiopian restaurant in the West Village. The

restaurant’s margins are small, and the legal fees and costs to defend themselves in this case has put

them on the verge of closing operations and filing for bankruptcy. The legal fees incurred in having

to make this motion exacerbate such financial hardship, and accordingly in addition to the

substantive motion to compel we seek costs and reasonable attorneys fees because this motion

should not have had to be made.

       Defendants’ financial hardship might not be sympathetic if defendants had in fact violated

the ADA, but they have not. Even as a layperson, all one has to do is look at the photograph plaintiff

attached to the complaint to see that it is architecturally impossible to alter the entranceway to the

restaurant so as to allow wheelchair access. It is a steep staircase leading from the sidewalk of

Macdougal Street directly down to the cellar level of the building (as depicted in Docket #1, page

16). Attached as Exhibit C is a letter to the City regarding these circumstances from defendants’

architect and the impossibility of altering the premises to allow wheelchair access. These issues will

be addressed in more detail on summary judgment should that become necessary.




                                                  2
       Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 3 of 7



                                           ARGUMENT

A.     Plaintiff Did Not Respond to Defendants’ Interrogatory Demand

       Docket #71-3 (deemed Exhibit A hereto) is the demand, and there has been no response

whatsoever.

       The interrogatory demand does include items which are outside the scope of the permissible

interrogatories pursuant to the Local Rules.1 However, as I mentioned in our telephone conference

with the Court on October 17, 2018 that does not relieve plaintiff from the obligation to respond to

those interrogatories which are permissible.

       Specifically, the following interrogatories are permissible under Local Rule 33.3 in that they

deal with “names of witnesses with knowledge of information relevant to the subject matter of the

action, the computation of each category of damage alleged, and the existence, custodian, location

and general description of relevant documents”: 1, 2, 3, 7, 10, and 11. We therefore seek responses

to these interrogatories.

       While some of the interrogatories posed were admittedly impermissible, the practice of

responding to the validly posed interrogatories, and at the same time objecting to the impermissible

ones, is basic to the practice of law. This motion should not have needed to be made and we

therefore ask the Court to award defendants costs and reasonable attorneys fees.




       1
           The demand was not drafted by my office, but by former counsel.

                                                 3
      Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 4 of 7



B. Plaintiff Has Not Provided Initial Disclosures

       This requires no detailed explanation. Plaintiff has not provided the required initial

disclosures under Rule 26.



C. Plaintiff’s Response to Our Document Demand Is Inadequate

       First, I note that at the time of my letter to the Court dated October 1, 2018 seeking a

discovery conference (Docket #71) we did not have any response at all to the document demand.

Then, after I sent my letter to the Court and we were working on scheduling available dates for a

telephone conference, on October 5, 2018 plaintiff’s counsel suddenly produced a copy of a response

which had supposedly been previously served on prior counsel. We therefore deal directly with that

response for the purposes of this motion.

       The demands and responses which we believe are inadequate and for which we seek to

compel responses are as follows:

               2. All documents concerning Plaintiff’s medical conditions, medical
               treatments and examinations related to or mentioned Plaintiff’s physical
               disability from 2015 to 2018.

               Response: Objection: Vague, overbroad and outside the scope of this
               lawsuit. Plaintiff objects to the Requests to the extent the Requests
               contained therein seek information that is personal and confidential.
               Plaintiff will produce any such information after execution of an
               appropriate stipulation.

       We submit that such objection is invalid. This is an ADA case where the plaintiff alleges

disability and documents relating to his medical condition and disability are therefore entirely

relevant and discoverable. The demands were also appropriately tailored to go back only as far as

2015. While we have sought records directly from plaintiff’s physician pursuant to a HIPAA release,


                                                  4
       Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 5 of 7



to the extent that the plaintiff already has such documents in his possession they must be produced.

                                               * * *

               4. All documents concerning the allegation that Defendants’ removal of
               architectural barriers is readily achievable, as stated under paragraph 17
               of the Complaint.

               Response: Plaintiff will rely upon documents produced by Defendants
               during the course of discovery and reserves the f supplement during the
               course of discovery exchanges.

       This response is wholly inadequate. Plaintiff alleges in paragraph 17 of the complaint that

“to date the architectural barriers, the removal of which is readily achievable, and other violations

of the ADA still exist and have not been remedied or altered . . .” Either plaintiff has documents to

back up that allegation or he does not and he should be required to say so.

                                               * * *

               10. All documents concerning any formal or informal complaint made
               by either Plaintiff in any federal, state and/or local judicial or
               administrative proceeding, or in any arbitral or other proceeding
               relating to this case or any previous ADA related cases filed within
               the past three years.

               Response: None.

       This response is false. Plaintiff in this case, along with his counsel Mr. Finkelstein, are serial

ADA complainants. In the most recent two years plaintiff has filed at least five ADA cases with Mr.

Finkelstein as his counsel. See for example in the Southern District: Figueroa v. Whitmans

Restaurant Group, 17cv06658 and Figueroa v. Encore 49, 18cv01337. In the Eastern District:

Figueroa v. Russo, 17 cv 05722, Figueroa v. Fink, 17 cv 06112, and Figueroa v. Lynch, 17 cv 05640.

The files should be extensive, no other objection was made to their production, and the statements

made and positions taken by this plaintiff in other ADA cases are relevant and discoverable.


                                                   5
       Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 6 of 7



                                               * * *

                13. All documents identified in Plaintiff’s Federal Rule of Civil
                Procedure 26 Initial Disclosures or that concern such disclosures.

                Response: This demand is vague and confusing and so as to prevent
                response

        As indicated above, there has been no initial Rule 26 disclosure from plaintiff. We

respectfully request that the Court order such disclosure and the disclosure of any documents referred

to therein per this demand.

                                               * * *

                14. A copy of Plaintiff’s current government issued I.D. showing
                Plaintiff’s current home address.

                Response: To be provided at Plaintiff’s deposition

        Defendants are entitled to have it in advance in order to conduct whatever investigation we

deem appropriate prior to and for use at plaintiff’s deposition.

                                               * * *

                15. A copy of Plaintiff’s Passport showing all entry and exit stamps
                for the past three (3) years.

                Response: Irrelevant, immaterial

        We submit that plaintiff’s ability to travel is directly relevant to the nature and extent of

plaintiff’s alleged disability.

                                               * * *

                17. A copy of Plaintiff’s postings on the internet, including any
                postings or comments made on Facebook, Twitter, or any other
                internet site relating to this litigation and all current and previous
                ADA related cases where the Plaintiff was a party in the past three (3)
                years.


                                                   6
       Case 1:18-cv-01152-JGK-KNF Document 85 Filed 11/01/18 Page 7 of 7



               Response: Irrelevant, immaterial, no foundation

       Prior statements made by plaintiff about this case or other ADA cases on social media are

entirely relevant and discoverable.

                                               * * *

               23. All documents relating to Plaintiff as a recipient of Disability and
               Supplemental Security Income.

               Response: Irrelevant, immaterial

       These documents are clearly relevant to the nature and extent of plaintiff’s disability.



                                          CONCLUSION

       For the foregoing reasons, defendants’ motion should be granted in all respects.



Dated: New York, NY
       November 1, 2018

                                               ____________________________
                                                     JARED LEFKOWITZ




                                                  7
